                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


LENON RICKY ALLEN III,                               )         CASE NO. 5:20-cv-383
                                                     )
                            PLAINTIFF,               )         JUDGE SARA LIOI
                                                     )
vs.                                                  )         MEMORANDUM OPINION AND
                                                     )         ORDER
EQUIFAX, INC.,                                       )
                                                     )
                            DEFENDANT.               )


          Pro se plaintiff Lenon Ricky Allen III (“Allen”) brings this action against the defendant

Equifax, Inc. (“Equifax”) concerning a data breach. (Doc. No. 1 at 4 1 (“Compl.”).) Allen moves

to proceed with this action in forma pauperis (Doc. No. 2), and that motion is granted.

          For the reasons that follow, this case is dismissed.

      I. Background

          Allen’s claim, stated in its entirety, provides as follows:

          See attached exhausted/completed administrative remedy/procedure: Conditional
          Acceptance, Notice of Fault & Opportunity to Cure and subsequent Affidavit and
          Notice of Default. Plaintiff has exhausted his/her private Administrative
          remedy/procedure and through the Defendants non-response, acceptance and
          commercial acquiescence of the facts as outlined in the Affidavit and Notice of
          Default. Defendants were afforded commercial grace and an opportunity to
          provide the requested proofs of claims and failed to provide proofs of claim as
          enumerated in the Conditional Acceptance sent to Defendant via certified mail #
          70190700000164935538 and received by Defendant on November twenty-nine,
          two thousand nineteen. Defendants were then sent a Notice of Fault and
          Opportunity to cure the fault via certified mail number 70190700000164935668
          on and failed to respond. Defendants were also sent a copy of the Plaintiffs’ social
          security card and State of Ohio identification card with Notice of Default.
          Through Defendants non-response and silence, the Defendants have quietly
          agreed to all of the facts as outlined in the Notice of Default. Therefore the

1
    Page number references are to the page identification numbers generated by the Court’s electronic filing system.
          Plaintiff states a superior claim upon which relief can be granted and the
          Defendants fail to state a claim upon which relief can be granted.

(Id. at 5. 2)

      II. Discussion

      A. Standard of Review

          Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365, 102 S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520,

92 S. Ct. 594, 30 L. Ed. 2d 652 (1972), the Court is required to dismiss an in forma pauperis

action under 28 U.S.C. § 1915(e)(2)(B) if it fails to state a claim upon which relief can be

granted, lacks an arguable basis in law or fact, or seeks monetary relief against a defendant who

is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). In reviewing a

pro se complaint, the Court must construe the pleading in a light most favorable to the plaintiff.

Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).

          Federal courts are courts of limited jurisdiction and have authority to decide only the

cases that the Constitution and Congress have empowered them to resolve. See Ohio ex rel.

Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008). Federal courts “have a duty to consider

their subject matter jurisdiction in regard to every case and may raise the issue sua sponte.”

Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir.

2009) (citations omitted). “If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).




2
    The attachments Allen refers to are not contained in the documents provided to the Court.
                                                           2
    B. Analysis

         Allen brings this action pursuant to the Court’s diversity jurisdiction – 28 U.S.C. § 1332.

Pursuant to 28 U.S.C. § 1332, the Court has original subject matter jurisdiction over civil actions

“where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between…citizens of different States….” 28 U.S.C. 1332(a)(1).

                  Diversity of citizenship

         Allen identifies as a citizen of the State of Ohio. (Compl. at 3.) Equifax is a corporation

and, for purposes of diversity jurisdiction, a corporation is a citizen of the state in which it is

incorporated and has its principal place of business. 28 U.S.C. § 1332(c)(1). Allen’s allegations

concerning Equifax’s citizenship are the same as the citizenship allegations asserted in a nearly

identical case which were determined to be insufficient to establish diversity. 3 (See Compl. at 4.)

At this juncture, this Court is not persuaded that Allen’s allegations of Equifax’s citizenship are

insufficient to establish diversity. 4 But regardless of the determination concerning diversity of

citizenship, Allen fails to allege facts that show the amount in controversy exceeds $75,000.00

and, therefore, fails to establish diversity jurisdiction pursuant to 28 U.S.C. § 1332.




3
  In Mosley v. Equifax, Inc., Civil Case No. 19-11226, 2019 WL 2539349 (E.D. Mich June 20, 2019), a case
identical to the instant action with respect to the allegations concerning the citizenship of Equifax, the court found
that the allegations did not establish diversity of citizenship. That court nevertheless found diversity of citizenship
based upon information about Equifax contained in pending multidistrict litigation concerning the data breach. Id. at
*1 (“Plaintiff does not identify [d]efendant’s citizenship; however, it appears that [d]efendant is a Georgia
corporation with its principal place of business in Atlanta, Georgia.”) (citing In re Equifax, Inc. Customer Data Sec.
Breach Litig., Case No. 1:17-md-2800-twt (N.D. Ga. filed Dec. 6, 2017)).
4
  Allen also indicates Equifax’s address is Atlanta, Georgia. (Compl. at 2.) But merely identifying “a corporate
defendant’s business address is wholly insufficient to establish either its place of incorporation or its principal place
of business, because ‘[t]he mere fact that a corporation is doing business or is licensed to do business in a state does
not make it a citizen of that state for purposes of diversity jurisdiction.’” Barlow v. K.L. Harring Transp., No. 06-
CV-14313-DT, 2006 WL 3104705, at *2 (E.D. Mich. Oct. 31, 2006) (quoting Johnson v. Pharmacia & Upjohn Co.,
No. 99-96, 1999 WL 1005653 at *4 (W.D. Mich. Oct. 12 1999); see also Riggs v. Island Creek Coal Co., 542 F.2d
                                                           3
                  Amount in controversy

         With respect to the amount in controversy, Allen states that amount exceeds $75,000.00

because:

         Equifax, Inc. has willingly, knowingly, intentionally, or voluntarily agreed and
         acquiesced through its non-response to the facts stated in the Conditional
         Acceptance/Affidavits sent, and is therefore in default under contract. Equifax has
         also admitted to the data breach which has affected and injured me personally.

(Compl. at 4.)

         For relief, Allen seeks:

         $75,000,000.00 agreed to and acquiesced by Equifax, Inc through the Plaintiff
         exhausting his private administrative remedy through request proofs of claim,
         Equifax, Inc’s subsequent non-response to the Notice of Fault and Opportunity to
         Cure and subsequent non-response and subsequent Default as a result of Equifax,
         Inc. willful failure to respond. Plaintiff also pray for triple damages, punitive
         damages and all court costs.

(Id. at 5.)

         “[T]he amount alleged in the complaint will suffice unless it appears to a legal certainty

that the plaintiff in good faith cannot claim the jurisdictional amount.” Klepper v. First Am.

Bank, 916 F.2d 337, 340 (6th Cir. 1990) (citing St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 288-89, 58 S. Ct. 586, 82 L. Ed. 845 (1938)); Davis v. DCB Fin. Corp., 259 F.

Supp. 2d 664, 675 (S.D. Ohio 2003) (same) (citing Klepper, 916 F.2d at 340). “The ‘[m]ere

averment of the amount claimed to be in controversy is not enough to confer jurisdiction.’”

Mosley v. Equifax, Inc., Civil Case No. 19-11226, 2019 WL 2539349, at *1 (E.D. Mich. June 20,

2019) (quoting Breault v. Feigenholtz, 380 F.2d 90, 92 (7th Cir. 1967)).




339, 342 (6th Cir. 1976) (a corporation’s headquarters does not “invariably govern the location of its principal place
of business”).).
                                                          4
       In this case, Allen alleges that the data breach “injured me personally,” but the complaint

is devoid of factual allegations regarding the nature of the injury or damages sustained by Allen

as a consequence of Equifax’s data breach. For example, there are no allegations concerning

identity theft, misuse of personal information, or the cost of monitoring to protect Allen’s

personal information. Nor can Allen’s claim for punitive damages support a finding that the

jurisdictional amount has been satisfied because “such damages must bear some relationship to

[plaintiff’s] actual damages.” Id. at *2 (citing State Farm Mut. Auto. Ins. Co. v. Campbell, 538

U.S. 408, 416 (2003) (The Due Process Clause of the Fourteenth Amendment prohibits the

imposition of grossly excessive or arbitrary punishments on a tortfeasor.”)). The only facts

offered by Allen to support the jurisdictional amount is that the data breach caused an

unspecified injury and that Equifax “agreed to and acquiesced” to relief in the amount of

$75,000,000.00 because it did not respond to Allen’s “Notice of Default and Opportunity to

Cure” and Equifax’s “willful failure to respond” resulted in default. (Compl. at 5.) In a case

based upon similar facts where $75 million dollars in damages was claimed, the court in Mosley

concluded that the plaintiff could not in good faith claim damages that satisfied the jurisdictional

amount and dismissed the case without prejudice for lack of subject matter jurisdiction. Mosley,

2019 WL 2539349, at *2.

       As the party seeking to invoke the Court’s jurisdiction, Allen bears the burden of

establishing the Court’s authority to hear his case. Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). Here, even with the benefit of

liberal construction Allen’s damages claim is entirely speculative, and the Court concludes it

appears to a legal certainty that Allen cannot in good faith claim the jurisdictional amount

necessary for this Court’s subject matter jurisdiction pursuant to 28 U.S.C. § 1332. See Williams
                                                 5
v. Equifax, Inc., No. 1:19-CV-622, 2019 WL 3556920, at *2-3 (S.D. Ohio Aug. 5, 2019)

(dismissing case for lack of subject matter jurisdiction where plaintiff failed to set forth specific

claims that would support a damages claim of $75,000,000.00) (citing Mosley), report and

recommendation adopted, No. 1:19CV622, 2019 WL 5455557 (S.D. Ohio Oct. 24, 2019); see

also Davis v. DCB Fin. Corp., 259 F. Supp. 2d 664, 677 (S.D. Ohio 2003) (claimed damages that

are speculative and immeasurable are insufficient to support a good faith claim for the

jurisdictional amount); Newton v. Dominion Mgmt. Servs., No. 1:14 CV 763, 2014 WL 4322691,

at *5 (N.D. Ohio Aug. 29, 2014) (“Giving a generous reading to the complaint, it is plausible

plaintiff could claim damages as high as $6,840.00. He cannot in good faith claim $2,000,000.00

in damages. Consequently, plaintiff has not established the jurisdictional amount in controversy

needed to invoke federal diversity of citizenship jurisdiction.”); Mason v. Equifax, Inc., No.

1:17-CV-5448-TWT-JKL, 2018 WL 1023599, at *2 (N.D. Ga. Jan. 19, 2018) (recommending

dismissal for lack of subject matter jurisdiction because plaintiff has not alleged facts to support

his claim that the amount in controversy exceeds $68.6 billion) (citing among authority Bradley

v. Kelly Servs., Inc., 224 F. App’x 893, 895 (11th Cir. 2007) (per curiam) (holding that plaintiff’s

mere speculation, without any supporting calculations, that the amount in controversy exceeds

$75,000 is insufficient to meet § 1332’s jurisdictional threshold)), report and recommendation

adopted sub nom. Mason v. Equifax, Inc, No. 1:17-CV-5448-TWT, 2018 WL 1014629 (N.D. Ga.

Feb. 22, 2018).

       Therefore, regardless of whether Allen alleged sufficient facts to establish diversity of

citizenship, Allen has failed to assert a good faith claim that the amount in controversy exceeds

the jurisdictional amount necessary for this Court’s subject matter jurisdiction pursuant to 28

U.S.C. § 1332(a). Allen does not identify any basis for federal question jurisdiction pursuant to
                                                 6
28 U.S.C. § 1331 (see Compl. at 3) nor can the Court discern from Allen’s allegations a federal

question at issue in this case. While the Court must liberally construe the complaint, the Court is

not required to construct claims on Allen’s behalf. See Erwin v. Edwards, 22 F. App’x 579, 580

(6th Cir. 2001).

    III. Conclusion

         For all the foregoing reasons, this case is dismissed pursuant to Fed. R. Civ. P. 12(h)(3)

for lack of subject matter jurisdiction. This dismissal is without prejudice, 5 and Allen may refile

the claims brought herein in state court or federal court if Allen can allege facts which would

support a determination of federal subject matter jurisdiction.

         Allen’s motion to proceed in forma pauperis is granted (Doc. No. 2).

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

         IT IS SO ORDERED.

Dated: March 27, 2020
                                                       HONORABLE SARA LIOI
                                                       UNITED STATES DISTRICT JUDGE




5
 Because the Court lacks subject matter jurisdiction, the Court lacks authority to conduct a screening pursuant to 28
U.S.C. § 1915(e) and offers no opinion as to whether this action would have survived any such screening had Allen
met his burden to satisfy subject matter jurisdiction.
                                                         7
